Citation Nr: 9901811	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-32 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran had verified active service in the Air Force from 
April 1967 to April 1980; he also had earlier active service 
which has not been verified.  The veteran died in November 
1995.  The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a December 1995 RO decision which denied the 
appellants claim for service connection for the cause of the 
veterans death. 


REMAND

A review of the claims file reveals that a DD Form 214 
verifies that the veteran had active service in the Air Force 
from April 1967 to April 1980.  This form also indicates he 
had 11 ½ years of earlier active service; the RO has not 
verified the dates of such service, and it should do so.  

The veteran died in November 1995.  His death certificate 
reveals that the immediate cause of death was metastatic lung 
carcinoma (lung cancer).  Hypothyroidism was listed as a 
significant condition which contributed to death. 

The appellant contends that the veterans cause of death 
(lung cancer) is either attributable to 1) his Agent Orange 
exposure during his claimed service in Vietnam or 2) smoking, 
a habit which began during his period of active duty.  
Addressing the appellants first contention, the Board notes 
that lung cancer is among the disorders subject to 
presumptive service connection based on Agent Orange 
exposure; and Agent Orange exposure is presumed if the 
veteran had service in Vietnam.  38 U.S.C.A. § 1116 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  In an August 1995 statement, a few months prior to 
his death, the veteran related that he was in Vietnam in the 
1960s, at Da Nang, Cam Ranh Bay, and another place.  
Currently available service personnel records (which appear 
incomplete) show he had service in Thailand during the 
Vietnam era, although the records do not clearly show he was 
ever in Vietnam.  While his DD Form 214 shows that he was 
awarded the Vietnam Service Medal, such a medal does not 
necessarily connote that he had service in Vietnam for the 
purposes of the Agent Orange presumption.  See generally 
VAOPGCPREC 7-93 (concluding that service in Vietnam did not 
encompass military missions flown in Vietnam airspace by a 
serviceman who was stationed elsewhere).  In February 1996, a 
request was made of the U.S. Army & Joint Services 
Environmental Support Group (ESG) to verify whether the 
veteran had service in Vietnam; and by an April 1996 letter, 
the ESG responded that the veterans DD Form 214 and his Air 
Force Form 7 did not indicate that he had Vietnam service.  
The ESG also noted that his official military personnel file 
may document his duty assignments, and could be obtained from 
the National Personnel Records Center (NPRC).  (It should be 
noted that the ESG is now called the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).)  
Subsequently dated records on file show that the RO did 
indeed request the veterans official military personnel 
file, but that the NPRC failed to furnish a complete copy of 
such; rather, it only furnished a few personnel records, all 
of which were already on file.  The Board notes that 
additional personnel records may exist and might prove 
helpful to the appellants claim.  As such, another attempt 
should be made to obtain all of the veterans personnel 
records so that claimed service in Vietnam can be verified.  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).

With regard to the second contention, the Board notes that in 
October 1997, the RO sent the appellant a letter, requesting 
that she provide information regarding the veterans tobacco 
use; and she failed to respond to this letter.  Nevertheless, 
on remand she should be given one more opportunity to provide 
such information. 

Additionally, in reviewing the record, the Board notes that 
the veterans terminal hospital records are not on file.  The 
RO should secure these records and any other pertinent 
medical records available.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain (from the NPRC, 
Department of the Air Force, or other 
indicated service department office) 
verification of the dates and character 
of all of the veterans active service, 
including the 11 ½ years of active 
service prior to has verified service of 
April 1967 to April 1980.  The RO should 
also obtain, from the appropriate service 
department office, all additional 
personnel records of the veteran, 
including information on locations of all 
duty assignments (including temporary 
duty) during all periods of active 
service.  It should particularly be 
ascertained whether the veteran was ever 
in Vietnam, and the basis for his award 
of the Vietnam Service Medal should be 
clarified.

2.  The RO should contact the appellant 
and have her identify (names, addresses 
and dates) any sources of the veterans 
VA or non-VA treatment or examination for 
lung cancer and hypothyroidism since 
service.  The RO should then secure 
copies of all identified records, 
including all records pertaining to the 
veteran's terminal hospitalization at 
Summersville Memorial Hospital, in 
Summersville, West Virginia.

The RO should also send the appellant 
another letter requesting that she 
provide more information regarding the 
veterans tobacco use.  See October 1997 
RO letter to the appellant. 

When requesting information from the 
appellant, the RO should also contact her 
representative, since the file shows the 
appellant reportedly does not read or 
write English 

3.  Thereafter, the RO should review the 
claim for service connection for the 
cause of the veterans death.  If the 
claim remains denied, then a supplemental 
statement of the case should be issued to 
the appellant and her representative, and 
they should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
